           Case 2:21-mj-00969 Document 1-1 Filed 06/03/21 Page 1 of 16




                                           AFFIDAVIT
       I, Gary Malone, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

1.     I am a Senior Special Agent and Certified Explosives Specialist with ATF since March

2005. I am currently assigned to ATF Philadelphia Group II, Arson and Explosives Task Force.

The Task Force’s primary responsibilities include investigating groups or individuals who

commit violations of federal arson and explosives laws.

2.     During my tenure with the ATF, I have been the author of numerous affidavits in support

of federal search warrants. I have personally conducted and participated in dozens of

investigations, which have resulted in the arrest and prosecution of individuals charged with

federal crimes.

3.     I am a Law Enforcement officer as defined in 18 U.S.C. § 3051, and as such, I am a law

enforcement officer of the United States within the meaning of 18 U.S.C. § 2510(7), and am

empowered by law to conduct investigations and to make arrests for offenses enumerated in 18

U.S.C. § 2516.

4.     The contents in this affidavit are the result of my observations, the observations of other

law enforcement officers and witnesses, the observations and opinions of officers and agents

who are experts in the investigation of arson and explosives, and my experience and background

as an ATF Agent. Because this affidavit is being submitted for the purpose of obtaining

authorization for an arrest warrant, I have not included every fact known to me concerning this

investigation. I have set forth only the facts that I believe are necessary to establish probable

cause that DAVID PEREZ (hereinafter, “PEREZ”) has committed violations of Title 18, United
                                                  1
           Case 2:21-mj-00969 Document 1-1 Filed 06/03/21 Page 2 of 16




States Code, Sections 842(i) (felon in possession of an explosive) and 842(a)(1) (engaging in the

business of importing, manufacturing, or dealing in explosive materials without a license).

                             PROBABLE CAUSE FOR ARREST

5.     From June 1, 2020, to the present, ATF agents in Philadelphia have investigated

approximately 161 criminal explosions involving explosive devices known to the ATF as “M-

Devices.” M-Devices range in terminology from M-80 to various amounts up to M-1000, and

the M-1000 bear the street vernacular of “quarter sticks of dynamite” due to their size. These

devices generally consist of a heavy cardboard tube, sealed at both ends (often using glue or

another adhesive), filled with an explosive powder, and have a piece of hobby fuse (wick)

inserted in either the end or middle. The devices function by applying an external heat source,

such as a match or flame, to the fuse. The most common explosive found inside this type of

device is Flash Powder, which is a perchlorate/chlorate chemical explosive mixture. These

devices can contain enough explosives to cause serious bodily injury and in certain cases, death.

The devices are not legally manufactured, sold, or imported, anywhere in the United States. The

devices are classified as Illegal Explosive Devices under federal law by the ATF, Department of

Transportation (“DOT”), and Consumer Product Safety Commission. Flash powder is

recognized and regulated as an explosive by ATF and is listed on the ATF annual List of

Explosive Materials.

6.     While investigating these approximately 161 crime scenes, ATF post-blast investigators

have recovered red plastic end caps with the name “Harmon Ventures” stamped on them located

at multiple post blast scenes. On December 16, 2020, I interviewed the owner of Harmon

Ventures, LLC. During this interview, I identified multiple mid-level distributors of the red
                                                2
           Case 2:21-mj-00969 Document 1-1 Filed 06/03/21 Page 3 of 16




plastic caps manufactured by Harmon Ventures, LLC. For example, one of the identified mid-

level distributors of the Harmon Ventures end caps was PyroDirect.com/Badaboom Fireworks.

The owner of PyroDirect.com/Badaboom Fireworks was subsequently interviewed, and the

owner identified several orders of Potassium Perchlorate, red 1” x 6” inch cardboard tubes, and

red plastic endcaps from Harmon Ventures LLC, which were sent to Philadelphia addresses.

7.     Names attached to these invoices included DAVID PEREZ (date of birth in June 1985,

with a Social Security number ending in 7941), a known alias used by PEREZ of “Xavier

Dryson,” and the name of PEREZ’s sister. One address for delivery that was listed on some of

these orders was on West Cornwall Street, Philadelphia, Pennsylvania, which is PEREZ’s

address, according to Pennsylvania Department of Transportation records. A

PyroDirect.com/Badaboom Fireworks invoice dated March 17, 2018, listed the telephone

number (267) xxx-8249 (hereinafter Target “Telephone #1” or “TT #1”) as an identifying phone

number for PEREZ.

8.     TT #1 is subscribed through T-Mobile to David PEREZ, at PEREZ’s known address on

West Cornwall Street. The MSISDN name is stated as “Wyte Perez,” a known alias of PEREZ.

The T-Mobile subscriber information further matches the date of birth and Social Security

number of the same PEREZ who is the subject of this affidavit.

9.     On May 21, 2021, I interviewed the owner of PyroDirect.com/Badaboom Fireworks. He

stated that an individual who appeared on the system caller ID as “Perez, Wyte,” used TT#1 to

contact the company to request information about placing an order online. The owner of

PyroDirect.com/Badaboom Fireworks stated that “Perez, Wyte,” subsequently placed an order

online for the following items at 12:25 p.m.: 100 pc 1” id x 6” long -1/8” wall Red Spiral Tube,

                                                3
           Case 2:21-mj-00969 Document 1-1 Filed 06/03/21 Page 4 of 16




Price $37.99, Quantity: 25, Amount $949.75; and 100 pc 1” Red Plastic Plugs, Price $7.25,

Quantity: 50, Amount $362.50. The items were paid for via PayPal, using an email address

corresponding to the name “Xavier Dryson,” an alias used by PEREZ. Shipping information was

to an individual identified herein as “V.R.,” with an address on North 3rd Street in Philadelphia.

10.    Based on my training and experience, I know the above components are consistent

with some of the items necessary for manufacturing M-Type illegal explosive devices.

11.    The owner of PyroDirect.com/Badaboom Fireworks told me that PEREZ said that

the company should contact V.R. at the phone number listed on the order to schedule a

physical pickup of the tubes and plastic plugs in person. According to the owner, an

employee of PyroDirect.com subsequently called V.R. at the phone number listed on the

order to schedule the pick-up of the items for Saturday, May 22, 2021.

12.    On May 22, 2021, at approximately 9:13 a.m., a Honda CRV bearing a

Pennsylvania license plate arrived at the PyroDirect.com/Badaboom Fireworks warehouse

located in Blakeslee, Pennsylvania to pick up the items associated with the purchase

discussed above. This CRV is registered to V.R. at the same North 3rd Street address that

was provided during the order to Pyrodirect.com. Surveillance video of the pickup was

recorded. I obtained the Pennsylvania Department of Transportation photograph of V.R.

The person in the photograph in the Pennsylvania DOT database of V.R. looks like the

woman who picked up the items from the warehouse, as shown in the video.

13.    On May 22, 2021, at approximately 11:15 a.m., agents observed V.R. driving the

same Honda CRV in the immediate area of PEREZ’s home on West Cornwall Street,




                                                 4
           Case 2:21-mj-00969 Document 1-1 Filed 06/03/21 Page 5 of 16




Philadelphia. We lost sight of V.R. after she turned northbound on 3rd Street travelling in

the direction of the rear of PEREZ’s home.

14.    PEREZ’s address on West Cornwall Street is approximately 96 miles away from

the PyroDirect.com/Badaboom Fireworks warehouse located in Blakeslee, Pennsylvania.

The travel time from the warehouse to PEREZ’s home is approximately 1 hour and 50

minutes using Google Maps.

15.    Phone records available to the government show that PEREZ’s phone and V.R.’s

phone had numerous communications on May 21, 2021, the day the PyroDirect.com order

was placed. This phone activity is consistent with communications between PEREZ and

V.R. about the order placed to PyroDirect.com.

16.    Phone records available to the government show that PEREZ’s phone and V.R.’s

phone had numerous communications on May 22, 2021, the day the PyroDirect.com order

was picked-up by a woman driving V.R.’s car. This phone activity is consistent with V.R.

communicating with PEREZ about her pick-up of materials from the PyroDirect.com

warehouse, and her alerting PEREZ that she has arrived with the materials to his home on

West Cornwall Street.

17.    On May 24, 2021, an ATF Agent acting in an undercover capacity (ATF UC) contacted

David PEREZ on TT#1. The following is a transcript of the consensual recorded phone call:

PEREZ: Hello
ATF UC: Yo bro what’s up?
PEREZ: Who this?
ATF UC: Yo my man told me to get with you about that thing.
PEREZ: About what? This fresh homie?

                                                 5
           Case 2:21-mj-00969 Document 1-1 Filed 06/03/21 Page 6 of 16




ATF UC: What’s up?
PEREZ: This fresh homey?
ATF UC: Yeah Yeah its J homie.
PEREZ: What he say your name was Sha? Or something like that?
ATF UC: Yeah
PEREZ: Yeah what’s up?
ATF UC: What’s up now?
PEREZ: Yeah I’m on deck if you need them.
ATF UC: Alright. I’m trying to get them long jawns though.
PEREZ: What long ones? The red ones right, that he was telling you about?
ATF UC: Yeah
PEREZ: Yeah…I mean they not that long they only like 6 inches.
ATF UC: Alright. Yeah Yeah Yeah.
PEREZ: Yeah them.
ATF UC: What you trying to get for it?
PEREZ: 5 a piece. That’s my wholesale price
ATF UC: You said 5 a piece?
PEREZ: Yeah
ATF UC: That’s cool. Yeah I’m trying to get like…maybe like 50
PEREZ: I know he told me already
ATF UC: Oh he told you?
PEREZ: I couldn’t get back to you sooner cuz I left my phone and I was out of the city.
ATF UC: Nah it’s cool man
PEREZ: I ain’t get back to last night so I hit him up as soon as I got back last night
ATF UC: Alright I got you. Yeah I be working anyway man
PEREZ: Yeah I got them on deck if you need them
ATF UC: Alright I’m gonna try and roll through, man I don’t know if I can do tomorrow I got
some shit to deal with tomorrow. Maybe like Wednesday or something.
PEREZ: That’s cool…I’m cool with it. Just hit me up, this my number.

                                                 6
            Case 2:21-mj-00969 Document 1-1 Filed 06/03/21 Page 7 of 16




ATF UC: Alright I’m gonna hit you up then
PEREZ: Alright

18.     On May 26, 2021, the ATF UC contacted David PEREZ on TT#1 to set up a controlled

purchase of fifty (50) M-type illegal explosive devices. The following is a transcript of the

consensual recorded phone call:

PEREZ: Sha
ATF UC: What’s up playa, what’s goodin?
PEREZ: I ran out of chemicals, I’m waiting to get the chemicals from the ugh…that’s in the
fuckin post office stuck.
ATF UC: Ah for real?
(Unintelligible)
PEREZ: I had shit left, but you know people have been asking for it so it’s like I’ve been getting
rid of it. But the shit is stuck in the post office right now.
ATF UC: How much you got left?
PEREZ: Huh?
ATF UC: How much you got left? Or you got nothing?
PEREZ: I ain’t got nothing left, but like I said I should have more by tomorrow and stuff.
ATF UC: By tomorrow you said?
PEREZ: Yeah it should be delivered tomorrow
ATF UC: Uh…I don’t know man
PEREZ: I’ll keep you posted when I start, you know….when I get my chemicals and shit back
ATF UC: Alright man, let me know first thing man because I got…like anytime I gotta leave from
work I gotta cross the bridge. You get what I’m sayin?
PEREZ: Oh you into Jersey?
ATF UC: Yeah Yeah Yeah, so I gotta cross the bridge each time
PEREZ: Oh ok well naw…
ATF UC: Like if I know what’s good…like if I know its going…like it ain’t no problem
PEREZ: Yeah that’s why I let you know now when you called, like I ain’t got chemicals because
                                            7
           Case 2:21-mj-00969 Document 1-1 Filed 06/03/21 Page 8 of 16




I ran out of shit. So…I’m waiting for my other shit that I ordered already before I ran out. And
you know with all this Coronavirus shit it is slowing up all the mail and all that bullshit
ATF UC: Yeah Yeah..for real for real
PEREZ: Like I said as soon as I get it I’ll let you know
ATF UC: You get that shit tomorrow though?
PEREZ: Yeah tomorrow…tomorrow…at the latest Friday
ATF UC: Alright
PEREZ: Alright I’ll keep you posted
ATF UC: Alright bro, hit me up right
PEREZ: I got you

19.    On May 26, 2021, I spoke with the owner of Deep Dixie Outdoors LLC, located in

Sycamore, Georgia. I previously requested information from the owner concerning orders for

explosive precursor chemicals associated with PEREZ. Specifically, I gave Deep Dixie the alias

“Xavier Dryson,” as well as PEREZ’s address on West Cornwall Street, Philadelphia, to the

company to assist in their records search for orders associated with PEREZ. The owner stated

that on May 25, 2021, “Xavier Dryson” placed an online order for 93 pounds of aluminum

powder (specifically, 2 Micron Dark Flake Aluminum Powder) to be shipped to PEREZ’s

address on West Cornwall Street, Philadelphia. The owner also stated that the significant

quantity of this order was extraordinary.

20.    On June 1, 2021, agents observed a UPS delivery driver placing two cardboard

boxes on the floor just inside the open front door of PEREZ’s home. The packages were

accepted by an unknown older female with white hair.

21.    Based on my training and experience, I know that 2 Micron Dark Flake Aluminum

Powder can be used as a fuel and sensitizer in explosive powders. Specifically, aluminum
                                                 8
           Case 2:21-mj-00969 Document 1-1 Filed 06/03/21 Page 9 of 16




powder and potassium chlorate/perchlorate mixed in a certain ratio is the formulation for

the explosive Flash Powder. Flash Powder is identified as a main explosive charge that is

used in pyrotechnic devices as well as M-Type illegal explosive devices.

22.    On June 1, 2021, the ATF UC contacted David PEREZ on TT#1 at approximately

2:56 p.m. to set up a controlled purchase of fifty (50) M-Type illegal explosive devices.

The following is a transcript of the consensual recorded phone call:

PEREZ: Yeah

ATF UC: Hello?

PEREZ: What’s up Sha?

ATF UC: Yo what’s up? Yo you ain’t never come through last week

PEREZ: My chemicals ain’t never come through till today

ATF UC: Oh for real?

PEREZ: Yeah they came in the mail today

ATF UC: Oh shit alright

PEREZ: That shit just fucked me over for memorial day

ATF UC: Shit alright

PEREZ: Yeah I’m mixing everything right now as we speak

ATF UC: Oh for real?…yeah I had dudes lined up man. That’s why I was askin. So I was

like…shit alright

PEREZ: Yeah I mean if they still want it I’m mixing the chemicals and stuff right now

ATF UC: Yeah yeah they still want it

PEREZ: Yeah like I said that shit fucked me over, that shit all came in the mail today, FedEx and
                                               9
            Case 2:21-mj-00969 Document 1-1 Filed 06/03/21 Page 10 of 16




UPS.

ATF UC: Oh for real?

PEREZ: Yeah I’m like damn it was supposed to come Friday, then Saturday, then they said it

was late.

ATF UC: It’s the holiday bro, that’s what it is, it’s the holiday. Plus what you say, you sayin it’s

the post office you know?

PEREZ: Yeah

ATF UC: That’s just how it is now. But um…when you gonna be ready man, I’m tying to get

something real soon

PEREZ: I should be ready by tomorrow

ATF UC: By tomorrow?

PEREZ: Yeah

ATF UC: Alright. Let’s do this man. Maybe I’ll hit you up um, I’ll hit you up tomorrow.

PEREZ: Ok

ATF UC: Like before my lunch time, if you got something…um…I can just grab it then

PEREZ: Ok then that’s cool

ATF UC: That cool with you?

PEREZ: Yeah that’s fine

ATF UC: Alright I’ll hit you up tomorrow then

PEREZ: Alright Sha

23.    Overall, ATF’s investigation has identified sixteen orders shipped to PEREZ using

multiple addresses and delivery names from several distributors, including

                                                 10
          Case 2:21-mj-00969 Document 1-1 Filed 06/03/21 Page 11 of 16




PyroDirect.com/Badaboom Fireworks and Deep Dixie Outdoors. These sixteen orders have

been tied to PEREZ through multiple means in reviewing records provided from these

companies detailing the orders placed, including known addresses associated with him, known

aliases used by him, known e-mails utilized by him, and addresses and individuals tied to him.

ATF investigators have identified 229 pounds of potassium perchlorate and 208 pounds of

aluminum powder, as well as 4,000 red 1” x 6” inch cardboard tubes, and 8,000 red plastic

Harmon Ventures end caps delivered to PEREZ and his associates on the invoice and delivery

documentation from all the identified distributors used by PEREZ. Thus, there is probable cause

to believe that PEREZ has acquired the necessary materials to manufacture thousands of M-Type

illegal explosive devices. His use of Harmon Ventures end caps indicates that he is a possible

manufacturer of at least some of the M-Type illegal explosive devices detonated in Philadelphia

since June of 2020. TT #1 is listed on contact information on at least six delivery

information/invoice records ATF has obtained.

24.    On June 2, 2021, the ATF UC contacted David PEREZ on TT#1 at approximately 11:02

a.m. to set up a controlled purchase of fifty (50) M-Type illegal explosive devices for $250. The

following is a transcript of the consensual recorded phone call:

PEREZ: Yeah Sha

ATF UC: Yo cuz what’s good?

PEREZ: What’s up?

ATF UC: Yo I’m about to leave in like an hour man



                                                11
          Case 2:21-mj-00969 Document 1-1 Filed 06/03/21 Page 12 of 16




PEREZ: You gotta tell me your number how many you need?

ATF UC: I need 50…same

PEREZ: 50?

ATF UC: Yeah

PEREZ: Alright then. I’ll see you at 12:00 then or whenever you get there? I’ll send you the

address…let me know when you get out on lunch break and I’ll send you an address

ATF UC: Yeah I’m about to get out like a little bit…Yeah just text me an address when you can

PEREZ: Alright then

ATF UC: Alright

25.    At approximately 12:20 p.m. I provided pre-recorded money for the purchase of fifty (50)

M-Type illegal explosive devices from PEREZ for $250. ATF investigators established

surveillance of the area prior to the controlled purchase. The ATF UC traveled to the area of the

purchase, which was visible to me and the other ATF investigators conducting surveillance.

26.    On June 2, 2021, the ATF UC and PEREZ exchanged thirteen (13) text messages to

arrange when and where to meet for the transaction. Specifically, at approximately 12:30 p.m.,

PEREZ texted the ATF UC to meet him at “3rd and Ontario 19140.” The intersection of 3rd and

Ontario Street, Philadelphia, 19140 is located approximately 380 feet north of PEREZ’s address

on West Cornwall Street. At approximately 1:05 p.m., the ATF UC activated an audio recording

and video device to record his interactions with PEREZ during the controlled purchase. At


                                               12
           Case 2:21-mj-00969 Document 1-1 Filed 06/03/21 Page 13 of 16




approximately 1:11 p.m., the ATF UC arrived near 3rd and Ontario Street and texted PEREZ at

TT #1 that he was on location.

27.    At approximately 1:30 p.m., ATF investigators observed PEREZ and an unknown male

in a straw hat (UNSUB) leave the garage located adjacent to PEREZ’s address on West Cornwall

Street, Philadelphia. The UNSUB was carrying a brown cardboard box as he and PEREZ

walked to the intersection of 3rd and Cornwall Street. ATF agents watched as PEREZ and the

UNSUB walked north on 3rd Street towards to the ATF UC vehicle parked near 3rd and Ontario

Street. At approximately 1:31 p.m., PEREZ and the UNSUB met with the ATF UC.

28.    During the meeting, PEREZ took the box from the UNSUB and placed it in the rear

hatchback of the ATF UC vehicle. The ATF UC then went into his UC vehicle to retrieve the

$250 in pre-recorded money. The ATF UC gave $250 to PEREZ. The ATF UC and PEREZ had

a brief conversation related to the UC’s interest in the purchase of additional M-Type illegal

explosive devices on June 3, 2021. Because ATF now knows PEREZ has $250 the ATF UC

paid to him, in addition to the items of evidence I seek to seize, listed in Attachment B, I seek

authorization to seize all United States Currency, we find in an area under the custody and

control of, or accessible by PEREZ.

29.    At 1:32 p.m., PEREZ and the UNSUB crossed 3rd Street and walked in the direction of

Cornwall Street. At approximately 1:33 p.m., PEREZ and the UNSUB entered the garage

adjacent to PEREZ’s address through the front door.

30.    At approximately 1:34 p.m., the ATF UC drove away from the area and met me, along

with two Law Enforcement Officers/Bomb Technicians (BTs). The BTs recovered the

                                                 13
           Case 2:21-mj-00969 Document 1-1 Filed 06/03/21 Page 14 of 16




cardboard box from the rear of the ATF UC vehicle and transported it to Philadelphia Police

Bomb Disposal Unit headquarters for analysis and storage of the explosive devices.

31.    On June 2, 2021 at approximately 2:45 p.m., the BTs began processing the explosive

devices contained in the box sold to the ATF UC. The box contained fifty (50) M-Type illegal

explosive devices constructed of red cardboard tubing approximately six inches (6”) long by one

inch (1”) in diameter, sealed at both ends with red plastic “Harmon Venture” end plugs. The

devices had a length of colored hobby fuse protruding from the middle, secured to the cardboard

tube by glue. The BTs exploited two (2) of the fifty (50) M-Type illegal explosive devices to

gain a representative sample of the devices. The first device (Device #1) exploited contained

approximately 50 grams of a fine grey powder. The second device (Device #2) exploited

contained 53 grams of a fine grey powder. The BTs performed a field test on the powder from

Device #1 and Device #2. In both cases the powder reacted in an energetic manner. This is

consistent with how known explosive powders react, which led to their conclusion that the

devices the ATF UC purchased from PEREZ are illegal M-type explosive devices within the

meaning of federal law.

32.    I conducted a search of ATF internal databases related to Federal Explosives Licenses

(FEL) and confirmed that there is no record of David PEREZ having a Federal Explosives

License/Permit or being a Responsible Person/Possessor of an active Federal Explosives

License/Permit. PEREZ cannot conduct activities as an FEL, which include, but are not limited

to, the possession, transportation, shipment, or receipt of explosive materials. Moreover

PEREZ’s address and the address of the garage adjacent to his address are not listed as a premise

for any other explosive licensee or a storage location for explosive materials.
                                                 14
          Case 2:21-mj-00969 Document 1-1 Filed 06/03/21 Page 15 of 16




33.    A query of the NCIC database reveals PEREZ has multiple felony convictions, including

burglary, for which he received a sentence of 8 to 23 months incarceration in Bucks County,

Pennsylvania, in 2011 (CP-09-CR-0007867-2008); and possession of a firearm by a prohibited

person, for which he received a sentence of 2 ½ years to 5 years’ incarceration in August 2015 in

Philadelphia County (CP-51-CR-0010369-2014). Accordingly, PEREZ is legally prohibited

from possessing explosives.




                                               15
           Case 2:21-mj-00969 Document 1-1 Filed 06/03/21 Page 16 of 16




                                          CONCLUSION

34.    Based upon the aforementioned facts, I submit that there is probable cause to believe that

David PEREZ violated Title 18, United States Code, Sections 842(i) (felon in possession of an

explosive), and 842(a)(1) (engaging in the business of importing, manufacturing, or dealing in

explosive materials without a license), and request an arrest warrant be issued for these offenses.

35.    Agents intend to execute this arrest during a second scheduled sale of M-type illegal

explosive devices from PEREZ to the ATF UC, currently anticipated to occur on June 3, 2021.

As discussed above, there is probable cause to believe that PEREZ is in possession of sufficient

raw materials to manufacture thousands of explosive devices. Accordingly, for the safety of the

agents, as well as any individuals located in PEREZ’s home, and the safety of the neighborhood,

a ruse in the form of an additional buy of explosive materials is necessary to draw PEREZ from

his house to execute this arrest as safely as possible.



                                               ____________________
                                                /s/ Gary Malone
                                               Gary Malone
                                               Senior Special Agent, ATF




Sworn and subscribed to before me
this ____
      3rd day of June, 2021


 /s/ David R. Strawbridge
____________________________
Honorable David R. Strawbridge
U.S. Magistrate Judge



                                                  16
